COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MIDWEST EMPLOYERS CASUALTY                     §
 COMPANY ON BEHALF OF TERRY                                     No. 08-10-00226-CV
 ENGLISH,                                       §
                                                                   Appeal from the
                   Appellant,                   §
                                                             57th Judicial District Court
 v.                                             §
                                                               of Bexar County, Texas
                                                §
 CHARLES HARPOLE, JIM CARROLL,                                 (TC# 2008-CI-01410)
 ALAN KWAST, ALBERT LOPEZ, AND                  §
 BROCK PITTMAN,
                                                §
                   Appellees.
                                                §


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dispose of the appeal in accordance with the

parties’ agreement. The parties request that we set aside the trial court’s judgment without regard

to the merits and remand the case to the trial court for rendition of judgment in accordance with

their agreement. See TEX .R.APP .P. 42.1(a)(2)(B). They further request that the mandate issue

immediately. See TEX .R.APP .P. 18.1(c). Finally, the parties request that costs on appeal be taxed

in accordance with their agreement, but they do not state what their agreement on this issue is.

The motion is granted. The trial court’s judgment is set aside, and the case is remanded to that

court for further proceedings consistent with the parties’ agreement. The Clerk of this Court

shall issue the mandate contemporaneously with this opinion. Costs on appeal are taxed in

accordance with the parties’ agreement.
January 12, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-